DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/072,019 filed on October 15, 2020 in which claims 1-5 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 5 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 105835716 A).
In regard to claim 1, Zhou et al. discloses an electric vehicle, comprising: 
a power storage device (power battery 5 in Fig. 1 and page 16 last paragraph); 
a drive electric motor (3 in Fig. 1) configured to apply driving torque to the electric vehicle using electric power of the power storage device (see page 16 last para. and page 17 1st  para.) ; 
a braking device configured to operate by receiving hydraulic pressure; and 
a control device configured to limit the driving torque such that the driving torque does not exceed an upper limit value, which is set such that the drive electric motor is not overheated, when the electric vehicle is stopped while the hydraulic pressure is supplied to the braking device (see at least page 14 3rd para. which ends on page 15),
wherein the control device is configured to, while executing automatic parking control for moving the electric vehicle toward a target location without an operation of a user, cancel the limitation of the driving torque in a case where the driving torque is applied to the electric vehicle that has stopped (see at least page 15 para. 2-4).

Claim 5, recites substantially the same limitations as claim 1.   As such, claim 5 is rejected for substantially the same reasons given for claim 1 above and are incorporated herein.

Allowable Subject Matter
5.	Claim 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 2-3, the closest prior art, CN 105835716, discloses Electric vehicle has vehicle controller that is respectively connected with motor controller and power battery, and vehicle controller outputs control signal to motor controller which control position of drive motor.
However, the closest prior art, fails to disclose:

  “wherein the control device is configured to, while executing the automatic parking control, cancel the limitation of the driving torque until a predetermined period elapses in a case where the driving torque is applied to the electric vehicle that has stopped.”.
In regard to claim 4, the closest prior art fails to disclose:
“wherein the control device is configured to, while executing the automatic parking control, increase the driving torque and reduce the hydraulic pressure supplied to the braking device in a case where the driving torque is applied to the electric vehicle that has stopped.”.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2016/0068158 discloses a parking system adaptively controlling a vehicle during a parking maneuver using a park assist system. Control of the park assist system based on previous speed profiles at a geographic location where the same park assist system was previously activated.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661